Citation Nr: 0004261	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-17 304A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for Crohn's disease 
(also diagnosed as ulcerative colitis).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
May 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the RO which 
denied the veteran's application to reopen a claim for direct 
service connection for Crohn's disease (also diagnosed as 
ulcerative colitis).  This is the only issue properly on 
appeal at this time.

The Board notes that in May 1998 the RO granted service 
connection for post-traumatic stress disorder (PTSD), and the 
RO denied a claim for secondary service connection for 
Crohn's disease (claimed as due to PTSD).  The claim for 
secondary service connection for Crohn's disease is a new 
claim; it is not part of the prior claim for direct service 
connection.  The RO issued a supplemental statement of the 
case in May 1998 which included the issue of secondary 
service connection for Crohn's disease, but such supplemental 
statement of the case was premature since the veteran had 
never filed a notice of disagreement on the secondary service 
connection issue.  In any event, the veteran did not 
thereafter file a substantive appeal on the issue of 
secondary service connection for Crohn's disease.  Without 
submission of a timely notice of disagreement and, after the 
issuance of a statement of the case, submission of a timely 
substantive appeal, there is no proper appeal of the issue of 
secondary service connection for Crohn's disease.  Hence, 
such issue is not addressed in the present Board decision.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302; Roy v. Brown, 5 Vet.App. 554 (1993).


FINDINGS OF FACT

1.  In an unappealed June 1985 decision, the RO denied an 
application to reopen a claim for service connection for 
ulcerative colitis (now diagnosed as Crohn's disease).

2.  The evidence submitted since the 1985 RO decision is 
cumulative and redundant of evidence previously considered, 
or the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for Crohn's disease (also 
diagnosed as ulcerative colitis).


CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final 1985 RO decision, and his claim for service 
connection for Crohn's disease (also diagnosed as ulcerative 
colitis) is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991 & Supp. 1999); 38 C.F.R.§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from December 1943 to 
May 1946.  His service medical are negative for a diagnosis 
of ulcerative colitis or Crohn's disease.  In addition, there 
are no complaints of diarrhea, stomach pains or indigestion 
found in the service medical records.  At the service 
discharge examination in May 1946, the veteran indicated he 
had no complaints, and there was a normal examination of the 
abdomen, viscera, anus, and rectum.

A May 1980 VA hospital summary relates that 28 years ago the 
veteran was diagnosed with ulcerative colitis and underwent a 
total colectomy with ileostomy.  Approximately 18 years ago 
he was noted to have a fistular drainage from the ileostomy.  
Over the past three weeks he noted increased discharge.  
During hospitalization, he underwent sinogram, fistulogram, 
and an upper GI with small bowel follow through.  The 
diagnoses upon discharge were status post total colectomy and 
ileostomy for ulcerative colitis and status post fistulous 
tract within ileostomy and excision of tract with revision of 
ileostomy on this admission.

In May 1980, the veteran submitted a claim of service 
connection for ulcerative colitis.  He claimed he incurred 
ulcerative colitis in service in 1944.

In a June 1980 letter, the veteran stated that while overseas 
in 1946 he had many spells of diarrhea.  He claimed that 
after leaving service in May 1946 he had more spells of the 
same illness lasting 2 to 3 times a week during a 6 month 
period.  He stated he developed rectal bleeding.  He related 
he underwent an ileostomy and that he later underwent a 
operation to remove a fistula from his ileostomy.  The 
veteran reported treatment for his bowel condition in and 
after 1951, and he said the condition was of a nature that it 
developed over a period of years.

In a July 1980 decision, the RO denied service connection for 
ulcerative colitis.

VA medical reports from the 1980s show the veteran received 
treatment for ulcerative colitis.

In a March 1985 statement, the veteran reported he had 
episodes of diarrhea during and after service, and he 
described treatment for ulcerative colitis beginning in 1951.  
He said he was told by the physician (now deceased) who 
treated him in the early 1950s that it was possible that he 
had ulcerative colitis in service.  

In a June 1985 decision, the RO determined the veteran had 
not established a new factual basis for granting service 
connection for ulcerative colitis.  That is, he had not 
submitted new and material evidence to reopen the claim of 
service connection.  Evidence sumbited since then is 
summarized below.

In November 1996, the veteran filed an application to reopen 
the claim of service connection for Crohn's disease 
(previously diagnosed as ulcerative colitis).

In a January 1997 statement, the veteran reported private 
treatment for his bowel condition beginning in 1951, and VA 
treatment for the condition since the 1980s.

The RO obtained numerous VA treatment reports.  VA medical 
records from 1980 to 1988 show the veteran was treated for 
ulcerative colitis.  A January 1988 VA hospital summary 
reveals diagnoses of small bowel obstruction secondary to 
Crohn's disease, status post small bowel resection with 
revision of ileostomy (performed during the admission), 
exploratory laparotomy for drainage of pelvic cyst (performed 
during the admission), and status post total abdominal 
colectomy and ileostomy for ulcerative colitis in 1953.  
During a January-February 1988 admission, the veteran was 
treated for a small bowel fistula.  VA treatment reports from 
1989-1996 note the veteran's history of ulcerative 
colitis/Crohn's disease.  The medical records note a history 
of treatment for the condition since the early 1950s.

In March 1997, the veteran submitted reports from 
Massachusetts General Hospital from the 1950s.  These show 
the veteran was admitted in February 1951 for evaluation of 
gastrointestinal symptoms.  He gave a history of symptoms 
beginning 9 months ago when he noted bloody stools, and he 
described increasing symptoms thereafter.  He noted he had 
consulted doctors during this period and they had attributed 
his symptoms to various ailments including hemorrhoids.  It 
was noted that the veteran had hemorrhoid surgery in January 
1951, but symptoms continued thereafter and the doctor had 
recommended further evaluation of gastrointestinal bleeding.  
During the February 1951 admission, ulcerative colitis was 
diagnosed.  The veteran thereafter received treatment for 
ulcerative colitis.  From March 1951 to May 1951, he was 
hospitalized due to chronic ulcerative colitis.  In March 
1952, he underwent exploratory laparotomy and ileostomy.  In 
April 1952, he underwent an operation to correct an 
obstruction of the ileostomy.  In April 1953, he underwent a 
total colectomy and combined abdomino-perineal resection.  
Subsequent records, dated to 1959, show continued treatment 
for ulcerative colitis.

In a March 1997 decision, the RO denied the veteran's 
application to reopen the claim for service connection for 
Crohn's disease (also diagnosed as ulcerative colitis).

In an April 1997 statement, the veteran said that private and 
VA physicians stated that he very well could have got his 
disease in service.  He claimed that when he was overseas he 
had symptoms which could have been the onset of Crohn's 
disease.

In a May 1997 letter, Dr. Brian E. Lacy, a VA 
gastroenterologist, noted that he had treated the veteran for 
two years and the veteran had requested a statement in 
support of his claim for benefits.  The doctor noted that the 
veteran's "story" was that he had no problems before service; 
during service he had episodes of diarrhea and abdominal 
pain, and was seen at an infirmary where he was told he just 
had viral enteritis; in 1951 he developed recurrent bouts of 
bloody stools, initially diagnosed as hemorrhoids; ulcerative 
colitis was diagnosed in 1951, and was subsequently treated; 
and in 1988 the bowel problem was diagnosed as Crohn's 
disease.  Dr. Lacy noted that the etiology of inflammatory 
bowel disease (ulcerative colitis or Crohn's disease) is 
unknown.  He stated it was certainly a disease characterized 
by an exaggerated immune response, but what precipitated an 
immune response was unknown.  He related he had done 
extensive research on Crohn's disease and that he felt 
comfortable discussing the vagaries of the two diseases.  He 
stated it was not uncommon at all for people to have mild 
symptoms of inflammatory bowel disease for many years before 
it was finally diagnosed.  He stated the symptoms could 
include such things as a mild arthritis or diarrhea which 
masquerades as recurrent viral illnesses.  He stated it was 
possible that the veteran developed Crohn's disease during 
his military service, and that this was not completely 
diagnosed until several years later.  He also stated that 
unfortunately he could not fully speak to that matter, as the 
veteran's initial diagnosis and therapy were in 1951 and 1952 
and the records were at outside hospitals including 
Massachusetts General Hospital.  He noted he did not have 
access to the records.

During a June 1997 RO hearing, the veteran asserted that he 
had stomach pains, indigestion, and diarrhea in service, and 
that such represented the onset of Crohn's disease.  He also 
maintained that the stress of service may have led to his 
bowel disease.  He described treatment for the condition 
beginning in the 1950s.

In July 1997, the RO received an April 1988 Social Security 
Administration (SSA) report which indicates the veteran was 
awarded disability benefits for Crohn's disease, status post 
small bowel obstruction.  The SSA also submitted VA medical 
reports from 1988 showing hospitalization for small bowel 
problems due to Crohn's disease.

In an October 1997 statement, the veteran alleged that the 
stress and depression he had during the war could have caused 
Crohn's disease.

A December 1997 VA psychiatric examination resulted in a 
diagnosis of PTSD.  It was noted that the veteran had a 
history of ulcerative colitis or Crohn's disease, and the 
examiner said, "While there is an association between anxiety 
and certain gastrointestinal illnesses including irritable 
bowel syndrome, I cannot ascribe a causative relationship 
between the veteran's post-traumatic stress disorder and his 
gastrointestinal illness."

In May 1998, the RO granted service connection for PTSD, and 
denied secondary service connection for Crohn's disease 
(claimed to be due to PTSD).  [As noted in the introduction 
of the present Board decision, the issue of secondary service 
connection is not currently on appeal.]

Additional service personnel records were received in May 
1998, and these make no reference to gastointestinal 
problems.

In a November 1998 letter, William N. Tatem, M.D. stated he 
had a vague recollection of treating the veteran between 
1946-1951 for colitis, and he continued to periodically treat 
him until 1980.  He noted that medical records of his 
treatment of the veteran no longer existed.  He stated that 
there was some question in his mind whether colitis was 
service-connected. 

In an accompanying November 1998 letter, the veteran said 
that Dr. Tatem was now 86 years old and not in good health, 
but that years ago Dr. Tatem and Dr. Hebb (now deceased) were 
his family doctors and they referred him to Massachusetts 
General Hospital where ulcerative colitis was found (in 
1951).  The veteran described subsequent treatment for his 
condition.

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for ulcerative colitis was denied by the 
RO in July 1980, and an application to reopen the claim was 
denied by the RO in June 1985.  The veteran did not appeal 
these RO decisions, and they are considered to be final, with 
the exception that the claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  The question now presented is whether new and 
material evidence has been presented, since the 1985 RO 
decision, which would permit the reopening of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 
Vet.App. 140 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3rd 1356 (Fed.Cir. 
1998).

Evidence considered at the time of the 1985 RO decision, 
denying the veteran's request to reopen the claim of service 
connection for ulcerative colitis, included his service 
medical records from his 1943-1946 active duty, medical 
reports from the 1980s, and statements from the veteran.  The 
veteran's service medical records are negative for any 
findings or diagnosis of ulcerative colitis or Crohn's 
disease.  In addition, there is no evidence of the veteran 
being treated during service for diarrhea, stomach pains, or 
indigestion.  Medical reports from the 1980s reveal the 
veteran had postoperative ulcerative colitis, and there was a 
history of ulcerative colitis being diagnosed in 1951 and 
treated thereafter.  In various statements the veteran 
alleged that he had gastrointestinal symptoms in service and 
that his ulcerative colitis, which was diagnosed several 
years after service, began during his active duty.  

Evidence submitted after the 1985 RO decision includes 
additional service personnel records, private medical reports 
from the 1950s, VA medical reports from the 1980s and 1990s, 
a report of an SSA disability award in 1988, a May 1997 
opinion by a VA gastroenterologist, more written statements 
from the veteran and his testimony at a June 1997 RO hearing, 
and a November 1998 letter from Dr. Tatem.

The additional service personnel records are new evidence, 
but they are not material evidence since they do not refer to 
gastrointestinal problems and they do not bear directly and 
substantially upon the specific matter under consideration.  
38 C.F.R. § 3.156.

Private medical reports from the 1950s show the veteran was 
first diagnosed as having ulcerative colitis in February 
1951, and at that time he gave a history of symptoms 
beginning 9 months earlier (i.e, during 1950, about 4 years 
after service).  During the 1980s and 1990s, he received 
ongoing treatment for ulcerative colitis/Crohn's disease.  In 
1988, the SSA awarded disability benefits due to Crohn's 
disease.  These additional medical and SSA records 
(continuing to show post-service ulcerative colitis/Crohn's 
disease) are cumulative or redundant of evidence previously 
considered; and as such they are not new evidence.  38 C.F.R. 
§ 3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  In 
addition, the records are not material as they do not show 
that ulcerative colitis/Crohn's disease is linked to service; 
the evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. 

The May 1997 statement by a VA gastroenterologist, Dr. Lacy, 
is to the effect that it was possible that the veteran 
developed Crohn's disease during his military service and 
that this was not completely diagnosed until several years 
later.  However, even this equivocal statement is qualified 
by the doctor noting that the opinion was based on the 
veteran's "story" (which included an unsubstantiated history 
of gastrointestinal symptoms and treatment in service), and 
the doctor further noted he could not fully comment on the 
matter given that the initial diagnosis and treatment for the 
veteran's bowel problem was in the 1950s (several years after 
service).  Dr. Lacy's statement is new evidence but it is not 
material.  The opinion is inconclusive and speculative in 
nature and does not specifically relate the veteran's Crohn's 
disease to service.  The physician at most noted that it was 
possible that Crohn's disease had its onset in service.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The opinion, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156.

In the same vein, the November 1998 letter from Dr. Tatem is 
new but not material.  In the letter, Dr. Tatem stated that 
he had a vague recollection of treating the veteran between 
1946 to 1951 (although there are no records of such).  He 
also stated he had some question in his mind as to whether 
ulcerative colitis/Crohn's disease was service connected.  
Dr. Tatem's statement is speculative and, as such, cannot be 
considered to be material evidence, warranting the reopening 
of the claim of service connection.  Id.

The veteran's additional written statements and 1997 hearing 
testimony are reiterations of his previously considered 
assertions, and as such are not new evidence.  Reid v. 
Derwinski, 2 Vet.App. 312 (1992).  Moreover, his assertions 
that Crohn's disease had its onset in service are not 
material evidence to reopen the claim since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Similarly, the veteran's statement, to 
the effect that he was told by a physician that his 
ulcerative colitis/Crohn's disease could have developed in 
service, cannot be considered new and material evidence as 
such statement was previously considered and rejected by the 
RO in 1985 and, moreover, a layman's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In sum, the Board concludes that new and material evidence 
has not been submitted to reopen the claim for service 
connection for Crohn's disease/ulcerative colitis.  Thus, the 
June 1985 RO decision remains final.


ORDER

The application to reopen a claim for service connection for 
Crohn's disease (also diagnosed as ulcerative colitis) is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

